Citation Nr: 0735567	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-25 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left arm 
disorder, characterized as removal of a tattoo and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.


FINDINGS OF FACT

1.  The veteran was denied service connection for a left arm 
condition, characterized as removal of a tattoo, by way of a 
rating decision dated in May 2003.  He did not perfect an 
appeal of the decision and it became final.

2.  The evidence received since the May 2003 rating decision 
is new and material and raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for a left arm condition, removal of a tattoo.

3.  The evidence shows that the veteran had a 3-inch scar on 
the left shoulder, with a sensory deficit, as a result of 
efforts to removal a tattoo during service, at the time of 
his separation from service in April 1969.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a left arm 
condition, removal of a tattoo, has been received.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  The veteran's 3-inch scar, with a sensory deficit, on the 
left arm, is the result of a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran served on active duty from September 1966 to 
April 1969.  He originally submitted a claim for entitlement 
to service connection for residuals of removal of a tattoo 
from the left arm in July 1999.  The claim was denied as not 
well grounded in June 2000.  The RO re-adjudicated the claim 
based on a provision in the Veterans Claims Assistance Act of 
2000 (VCAA), section 7(b), in November 2001.  The veteran 
submitted additional evidence in February 2002 and his claim 
was re-adjudicated, and denied, in May 2003.  Notice of the 
denial was provided that same month.  The veteran failed to 
appeal and the decision became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  Service 
connection for a left arm condition, removal of a tattoo, may 
now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 2003 rating 
decision consisted of the veteran's service medical records 
(SMRs), a VA Form 21-526, claim for VA compensation, dated in 
May 1969, VA hospital summary, dated in March 1971, statement 
from G. Hahn, M.D., dated in October 2002, VA examination 
reports dated in June 1969, June 1972, August 2000, April 
2002, and January 2003, and statements from the veteran.  

The SMRs show that the veteran was initially seen for 
evaluation for removal of a tattoo on his left arm in May 
1968.  An entry from October 1968 noted that a partial 
excision of the tattoo was done.  Two other entries that same 
month noted a dressing change and checking of sutures.  The 
veteran's sutures were removed in November 1968.  Another 
November entry noted that the excision looked good and no 
dressing was needed.  The veteran had a medical board to 
address the issue of pes planus in March 1969.  A general 
physical examination was conducted.  The examiner noted the 
presence of a 3-inch tattoo and a 3-inch cervical [sic] 
[surgical] scar on the left intradeltoid area.  There was no 
indication of muscle atrophy or complaints of numbness, 
tingling, or objective evidence of any type of neurological 
damage noted.  

The veteran submitted his initial claim for VA disability 
compensation benefits in May 1969.  He listed two issues, pes 
planus and hay fever, for service connection.  He was 
afforded a VA examination in June 1969.  The examiner noted 
that there had been a partial excision of a tattoo on the 
left arm in 1968.  There were no neurological, orthopedic, or 
muscular findings listed for the left arm.  The examiner made 
no further comments regarding the tattoo removal and the only 
skin condition noted on the examination was acne vulgaris.

The March 1971 VA hospital summary reported on the veteran's 
surgery for removal of his tattoo.  The summary noted that 
the veteran was admitted for excision of a tattoo on the left 
arm.  An operative report and pathology report was also 
included.  None of the records addressed the status of the 
veteran's arm prior to the surgery.  

The same findings regarding acne were noted on the VA 
examination in June 1972.  The veteran did not complain of 
any problems with his left arm at that time.  The examiner 
did not make any findings regarding problems involving the 
left arm in regard to the removal of the tattoo.  

The veteran submitted a statement in July 1999.  He noted 
that he had started the removal of his tattoo in service in 
1968.  He said it was not a success and that it required a 
second surgery with VA.  He said the second operation also 
was not a success and that a large part of his arm muscle was 
removed and that this left his left arm permanently 
disfigured.

The veteran was afforded a VA examination in April 2002.  The 
examiner noted only the surgery in 1971 and did not address 
the veteran's surgery in service.  The veteran's surgical 
scar on the left arm was described as being 2-centimeters 
(cm) by 10-cm long.  There was tenderness to palpation but no 
adherence, ulceration, or depression.  The scar was 
hypopigmented to the skin. 

Dr. Hahn's statement also addressed the status of a scar from 
the 1971 surgery.  He described it as 3-cm by 14-cm.  He did 
not make any reference to residuals of the surgery in 
service.  He stated that it was "quite probable" that the 
scar contributed to the veteran's current problems of 
occasional tightness, pain upon movement, and loss of 
strength.

The veteran was afforded a VA examination in January 2003.  
The examiner recorded a history from the veteran that half of 
his tattoo was removed in service and the other half was 
removed by VA in 1971.  The veteran reported having pain in 
the area of the scar with weakness of the left hand and 
severe pain that interfered with the upper left extremity 
since the surgery in 1971.  The examiner described the scar 
as 15-cm by 7-cm.  One diagnosis was hypersensitive scar 
tissue on the left arm with possible local neuropathy.  The 
examiner also said that the muscles underlying the scar were 
normal.  He said that the pain of the left upper extremity 
was related to the overall weakness and decreased function of 
the left arm.

The VA examiner provided an additional opinion in January 
2003.  The examiner noted the tattoo removal surgery in 
service.  He stated that there was no mention of any 
complication from the surgery in the SMRs.  He also noted the 
second surgery by VA in 1971.  He said it was his opinion 
that the veteran developed scar tissue with painful sensation 
of the scar tissue.  He said there was no evidence of muscle 
damage in the left arm.

The veteran's claim was denied in May 2003.  The RO 
determined that there was no new and material evidence to 
reopen the claim for service connection.  The RO noted the 
results of the January 2003 VA examinations and held that the 
evidence did not demonstrate any complications from the 
surgery in service.

The veteran submitted a request to reopen his claim that was 
received in August 2004.  Evidence added to the record since 
the May 2003 decision includes records from S. Wani, M.D., 
dated in February 2004, and October 2004, VA treatment 
records for the period from April 2002 to July 2005, VA 
examination reports dated in September 2004, June 2005, and 
July 2005, VA medical opinion, dated in September 2005, 
transcript of Travel Board hearing from August 2007, and 
statements from the veteran.  

The evidence is new to the record in that it was not 
previously of record and considered in the prior decisions.  
Dr. Wani stated in his submission of February 2004 that the 
veteran's marked tenderness around the surgical scar and 
decreased sensation around the scar were causally related to 
the surgery in service.  His October 2004 submission provided 
additional medical findings but did not address the issue of 
etiology other than to say the veteran's current complaint 
might possibly be due to trauma and development of a scar.  

The VA examination reports of September 2004, June 2005, and 
July 2005 did not link the veteran's current symptomatology 
to the tattoo removal surgery in service.  The June 2005 
neurology examiner did say there was a sensory deficit over 
the [surgical] scar with a minimal deficit in the surrounding 
region to the scar.  Her diagnosis was peripheral nerve 
injury.  The July 2005 orthopedic examiner said that there 
were no supportive findings of major nerve damage; however, 
there was a possibility of sensory nerve impairment in the 
area of the scar tissue.  

A September 2005 VA physician's report noted that the veteran 
had an area of reduced sensation with sensitivity overlying 
the area of the tattoo of the left upper arm.  He also said 
it was not possible to specifically attribute the loss of 
sensation to the initial military or subsequent VA procedure.  
He did state that, based on the statements made by the 
veteran, the veteran had complaints subsequent to both 
procedures and the procedures would be anticipated to have 
produced areas of loss of sensation.

The Board finds that the medical evidence from Dr. Wani, and 
the results of the VA examinations in 2005 are material 
evidence.  Dr. Wani provides a direct link between a 
decreased sensation in the area of the scar and the veteran's 
surgery in service.  The VA examination reports document a 
sensory impairment in the area of the scar and the September 
2005 opinion states that the procedure in service would be 
anticipated to produce an area of loss of sensation.  Thus 
this evidence does relate to a previously unestablished fact 
and does raise a reasonable possibility of substantiating the 
claim.  The veteran's claim for service connection is 
reopened.

II.  Reopened Claim

The SMRs clearly demonstrate that there was no loss of 
muscle, no loss of strength, or demonstrated neurological 
impairment as a result of the tattoo surgery in service.  The 
SMRs do show that the veteran had a 3-inch surgical scar on 
the left shoulder as a result of the partial tattoo removal.  

The 1969 VA examination noted the prior surgery in service 
but did not list any complications associated with the 
surgery.  The March 1971 VA hospital summary, pathology 
report, and operative report did not provide any information 
on the status of the left arm prior to the VA surgery.

Subsequent to the March 1971 surgery the veteran has 
complained of pain, numbness, and loss of strength.  The 
majority of his statements have related those symptoms to the 
VA surgery in 1971.  He has cited to the operative report 
where it was stated that "[t]he adjacent skin was generously 
undermined" as evidence of a loss of muscle mass that has 
caused his current complaints.  The veteran has also said 
that he experienced pain in his left arm since his tattoo 
removal surgery in service.  

Dr. Hahn's medical opinion never addressed the veteran's 
status in service.  He related all of the veteran's 
complaints, including the surgical scar, to the surgery in 
1971.  Dr. Wani reported that the veteran had marked 
tenderness around the surgical scar and decreased sensation 
in that area in his report of February 2004.  He did not 
address the impact of the 1971 surgery and stated that the 
veteran's complaints were related to the surgery in service.  
In October 2004 he provided more detailed findings as to the 
veteran's condition.  He said there was significant scarring 
and chronic pain and that the veteran had developed diffused 
atrophy of the upper extremity muscles on the left side.  The 
veteran also had a restriction of motion of the shoulder and 
elbow and that this was probably responsible for development 
and flattening of the medial epicondylitis.  

The September 2004 VA examiner diagnosed lateral 
epicondylitis of the left elbow, and medial epicondylitis of 
the left elbow.  The examiner also opined that the veteran's 
left elbow and left shoulder condition was less likely as not 
caused by or were the result of a skin condition due to 
tattoo removal.  

The June 2005 VA neurology examiner stated the veteran had a 
history of tattoo removal surgery times two during which time 
he had resultant peripheral nerve injury.  She said that, 
neurologically, there was a minimal decrease in strength in 
comparison to the opposite arm.  There was a restriction due 
to pain.  She also stated there was minimal decreased range 
of motion and the pain appeared to be the greatest 
limitation.  There was mild atrophy in the muscle in the 
region that was somewhat symmetric to the atrophy present in 
the opposite arm.  Finally, she said there was a sensory 
deficit over the scar with minimal deficit in the surrounding 
region to the scar.  Her final diagnosis was peripheral nerve 
injury.

The July 2005 orthopedic examiner provided a diagnosis of 
chronic pain syndrome involving the left arm secondary to 
scar tissue.  He said that there no evidence of muscle damage 
involving the left deltoid, left biceps, left triceps, left 
brachioradialis and other forearm muscles.  There was 
clinical evidence of lateral and medial epicondylitis of the 
left elbow.  The examiner stated that there was limitation of 
use of the left arm mainly due to the pain of the scar tissue 
rather than muscle weakness or muscle defect.  The examiner 
noted that the veteran's SMRs did not show any complication 
after surgical procedure for removal of the tattoo and that 
there was no documentation about muscle injury after the 
second removal of the tattoo by VA.  The examiner said that 
there no supportive findings of major nerve damage.  He did 
say there was the possibility of sensory nerve impairment in 
the area of the scar tissue.

The VA opinion from September 2005 noted the history of 
surgery in service and in 1971.  The examiner stated that the 
records did not show extensive tissue removal beyond skin 
during the procedures.  He said that the loss of sensation 
was related to the surgical procedures that remove skin and 
interrupt the function of the sensory nerves that lie within 
the skin.  He added that loss of strength was not a result of 
the  procedures performed on the veteran.  He noted that the 
records did not demonstrate a time frame for the evolution of 
the veteran's complaints as there were no records for over 25 
years after the removal of the tattoo.  He said it was not 
possible to attribute the loss of sensation to the initial 
military or subsequent VA procedures, specifically.  The 
examiner noted that the veteran had complaints subsequent to 
both procedures and the procedures would be anticipated to 
have produced areas of loss of sensation.

The veteran testified about his tattoo removals in August 
2007.  He said he was told that only a partial removal could 
be done in service and that he would have to wait a year for 
further surgery.  He said he was told he could have it done 
by VA.  He did not describe any complications or problems 
from the surgery in service.  The veteran further testified 
about his surgery by VA in 1971.  He said that, after the 
doctors had taken the bandage off from his surgery, he was 
told that "it was bad" and that he should put in a claim.  
He also testified about a VA physician commenting on having 
difficulty during the surgery.  The veteran, through his 
representative, attempted to relate the VA surgery to service 
by claiming it was a continuation of a process that was begun 
in service.  

Upon consideration of all of the evidence of record, the 
Board finds that service connection is warranted for the 3-
inch surgical scar, with a sensory deficit.  The surgical 
scar was described in the veteran's SMRs and Dr. Wani has 
attributed a sensory deficit in the area of the scar to the 
tattoo removal surgery.  The June 2005 VA examiner also 
stated there was a sensory deficit as a result of both tattoo 
removal surgeries.  The July 2005 VA examiner noted the 
possibility of sensory nerve impairment in the area of the 
scar tissue.  Finally, the September 2005 VA opinion noted 
that both procedures would be expected to produce areas of a 
loss of sensation.  The opinion further stated that it was 
not possible to specifically attribute the loss of sensation 
to either operation.  The evidence supports a finding that 
the veteran had a definite surgical scar in service and that 
he has a sensory deficit in the area of the scar that can be 
attributed to that surgery, despite the later VA surgery.

The evidence of record does not show a relationship to the 
veteran's other complaints and his surgery in service.  The 
several VA examiners have not found evidence of muscle loss, 
major nerve impairment, or loss of function that can be 
attributed to the surgery in service.  Dr. Wani originally 
related the tenderness and sensory deficit of the surgical 
scar to the veteran's surgery in service, without addressing 
the 1971 surgery.  His second opinion also failed to discuss 
the impact of the 1971 surgery.

The veteran's own testimony primarily relates his 
difficulties to the March 1971 surgery, rather than the 
surgery in service.  He has implied that he should be 
service-connected for all residuals associated with the 
tattoo removal because the process was begun in service and 
the VA surgery was a continuation of that process.  However, 
under the facts in this case there is no basis to establish 
service connection for the residuals of his post-service 
surgery. 


ORDER

Service connection for a 3-inch surgical scar, with a sensory 
deficit, of the left arm is granted.



____________________________________________
S. S. TOTH

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


